DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.

Claim Status
Claims 1-3 and 6-22 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 6-9, 11, 14 and 21 and canceled claims 4-5.

Claim Objections
Claim 9 is objected to because of the following informalities:
Line 22 – delete the duplicate “the” between “from” and “first”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 13-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dill U.S. Patent Application Publication No. 2015/0369400 A1.

With regard to claim 9, and as shown in Figure 1 below, Dill discloses a shrouded pipe assembly comprising:
an inner pipe section (at 102, 104b, 108b) comprising a primary fluid path (at 119);
a first flange that is attached to and projects radially outwardly from a first end of the inner pipe section;
an outer pipe section (at 106, 104a, 108a) enclosing the inner pipe section;
a second flange that is attached to and projects radially inwardly from a second end of the outer pipe section;
wherein the first end of the inner pipe section is at an opposite end of the shrouded pipe assembly from the second end of the outer pipe section;
(note: the first flange is joined in the same manner as the instant application where the first flange is joined to the first end of the outer pipe section via an annular grow-out portion);
wherein the second flange is joined to a second end of the inner pipe section, such that the second flange is directly attached to both the inner pipe section, at the second end of the inner pipe section, and the outer pipe section, at the second end of the outer pipe section, to define a second radial gap between the inner and outer pipe sections at a second end of the shrouded pipe assembly;
wherein an annular volume extends from the the first radial gap to the second radial gap, between the inner and outer pipe sections, to provide a secondary fluid path; and
wherein the second flange is a continuous annular flange extending radially inwardly from the outer pipe section to have an inner diameter that is a same as, or smaller than, a diameter of the inner pipe section.


    PNG
    media_image1.png
    1211
    997
    media_image1.png
    Greyscale




With regard to claim 13, Dill discloses wherein the first flange and/or the second flange comprise one or more openings (at 130 – see Figure 5) arranged to permit fluid flow from the secondary fluid path.

With regard to claim 14, Dill discloses an aircraft fuel system (at paragraph 5, lines 1-9) comprising a shrouded pipe assembly according to claim 9 (as seen in Figure 1 and rejected in claim 1 above).

With regard to claim 15, Dill discloses an aircraft fuel system (at paragraph 5, lines 1-9) comprising a pair of shrouded pipe assemblies according to claim 9 (as seen in Figures 1 and 4, and rejected in claim 1 above), wherein the first flange or second flange of one of the pair of the shrouded pipe assemblies extends between the secondary fluid path of that shrouded pipe assembly and the secondary fluid path of the other of the pair of shrouded pipe assemblies.

With regard to claim 16, Dill discloses wherein the pair of shrouded pipe assemblies are connected together by fasteners (at paragraph 31, lines 17-20) passing through first fastening projections extending radially outwardly from the first flange of one of the pair of shrouded pipe assemblies and through second fastening projections extending radially outwardly from the second flange of the other of the pair of shrouded pipe assemblies (see Figure 4).

With regard to claim 17, Dill discloses wherein the primary fluid path is arranged to carry fuel and the secondary fluid path is arranged to provide one or more of: a fluid path for leaked fuel from the primary fluid path; a fluid path flowing in an opposite direction to the primary fluid path; and a fluid path for increasing or reducing heat exchange to or from the primary fluid path (both the primary and secondary fluids being capable of being arranged to carry fluid as above).  (Note: A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114)).

With regard to claim 19, and as shown in Figure 1 above, Dill discloses wherein the inner and outer pipe sections are curved, such that the inner and outer pipe sections share a common curved longitudinal axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dill.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first flange and the inner pipe section be cast as a single inner pipe member and/or the second flange and the outer pipe section be cast as a single outer pipe member to provide for a simpler connection and less structural connection elements in the field.
However, Applicant should note that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation is given little patentable weight.  The invention as assembled in its final state is given patentable weight.  Intermediate steps are given little patentable weight.

With regard to claim 12, Dill discloses the claimed invention but does not disclose that the first flange is joined to the first end of the outer pipe section by a first circumferential joint and the second flange is joined to the second end of the inner pipe section by a second circumferential joint.  Joining the first and second flanges to the outer and inner pipes sections with circumferential joints would provide a more secure connection and prevent accidental disconnection during usage.


With regard to claim 18, Dill discloses the claimed invention but does not disclose that the first flange is joined to the first end of the outer pipe section by a first circumferential joint, the second flange is joined to the second end of the inner pipe section by a second circumferential joint, and the first and second circumferential joints comprise circumferential weld seams.  Joining the first and second flanges to the outer and inner pipes sections with circumferential joints comprising circumferential weld seams would provide a more secure and permanent connection and prevent accidental disconnection during usage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first flange be joined to the first end of the outer pipe section by a first circumferential joint, the second flange be joined to the second end of the inner pipe section by a second circumferential joint, and the first and second circumferential joints comprise circumferential weld seams to provide a secure and permanent connection and prevent accidental disconnection during usage.

With regard to claim 20, Dill discloses the claimed invention but does not disclose that the first flange is joined to the first end of the outer pipe section by a first circumferential joint, the second flange is joined to the second end of the inner pipe section by a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first flange be joined to the first end of the outer pipe section by a first circumferential joint, the second flange be joined to the second end of the inner pipe section by a second circumferential joint, and the first and second circumferential joints comprise circumferential weld seams to provide a secure and permanent connection and prevent accidental disconnection during usage.

With regard to claim 21, and as shown in Figure 1 above, Dill discloses wherein the first flange extends radially away from the inner pipe section to have a diameter that is a same as, or greater than, a diameter of the outer pipe section, such that the inner pipe section is insertable through the outer pipe section only via the first end of the outer pipe section.

With regard to claim 22, Dill discloses the claimed invention but does not disclose that the first and/or second circumferential joints comprise circumferential weld seams.  Adding circumferential weld seams would permanently attach the joints and prevent disconnection during usage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and/or second circumferential joints comprise 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-22 have been considered but are moot because of the amendments to the claims and the new ground of rejection applied above based on those amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/FANNIE C KEE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679